Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 1, 3 and 7, drawn to a laser machining apparatus.
 	Group II, claim(s) 4 and 8, drawn to a laser machining method.

 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “detect a distance between the workpiece , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kano (US 2017/0232558) and Yamazaki et al. (US 2003/0192867)
Regarding claim 1, Kano discloses “a laser machining apparatus” (abstract, i.e., a laser machining method includes a first piercing process and fig.1) “to separate a workpiece into a machined product and a remnant material by cutting using laser beam irradiation” (intended use. Abstract. The laser machining device is capable of cutting workpiece), the
“laser machining apparatus” (fig.1) comprising:
“a nozzle to squirt gas at a machining point” (para.0022, side gas nozzle 7 for supply side gas S.  Fig.1, 7);
“a gap sensor” (5a) “fixed to the nozzle” (5) and “to detect a distance between the workpiece” (para.0023, i.e., the nozzle 5 is provided with a gap sensor 5a that detects the distance between the nozzle 5 and the workpiece W); 
“a controller” (13) “causing the nozzle that squirts the gas toward the machining point from the machined product side during the cutting” (13 controls the gas feeder 8 in order to supply gas to machining point via the nozzle 7. Para.0022, i.e., a numerical controller 13 that is a controller that executes a numerical control program to control … the side gas blow pressure, which is the pressure of the side gas S fed to the machining point. Para.0033 discuss about first piercing process is irradiated with high power laser beam L … In the first process, the side gas nozzle jets out a larger flow of the side gas S), wherein
annotated fig.1).
Kano is silent regarding a rotation mechanism to cause one of the nozzle and the workpiece to rotate about an optical axis of a laser beam; a controller to perform control of the rotation mechanism.
Yamazaki et al. teaches “a rotation mechanism” (para.0039, i.e., drive motors 76A-F for respectively driving X-axis, Y-axis, Z-axis, A-axis, B-axis, and C-axis which are control axes connected with the driving control portion 56) “to cause one of the nozzle and the workpiece to rotate about an optical axis of a laser beam” (fig.2, arrow N and O and para.0033. The optical axis can be laser beam in the nozzle 12. See annotated fig.2 for detail); “a controller to perform control of the rotation mechanism” (fig.4, 1c and abstract, i.e., the machining control portion 55 simultaneously controls the first, second and third axes and the first, second and third axes on the basis of the angular velocity and para.0039, i.e., the driving control portion 56). Kano teaches laser machining. Yamazaki et al. teaches laser machining (para.0001). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kano with Yamazaki et al., by adding Yamazaki et al.’s rotation mechanism and control algorithms to Kano’s device and workpiece rotation device (chuck unit 9) , to provide three dimensional machining on irregular shape of workpiece such as a pipe, a long shaped member (para.0001 and para.0002) as taught by Yamazaki et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing three dimensional machining on irregular shape of workpiece such as a pipe, .




    PNG
    media_image1.png
    890
    1090
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1578
    1020
    media_image2.png
    Greyscale

an attorney, Zachary S. Stern (Reg. No. 54,719), on 08/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






 /JIMMY CHOU/Primary Examiner, Art Unit 3761